Citation Nr: 1103010	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-36 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, multilevel disc bulges, and myofascial pain syndrome, 
lumbar spine.

2.  Entitlement to service connection for degenerative disc 
disease, cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty from June 1965 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) from 
a November 2007 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which denied service 
connection for degenerative disc disease, multilevel disc bulges 
and myofascial pain syndrome, lumbar spine; and a cervical spine 
condition.

In January 2009, the Veteran had a hearing before a Decision 
Review Officer.  In January 2010, the Veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  Both transcripts are of record.  During the video 
conference hearing, the Veteran submitted additional evidence 
along with a waiver of initial RO consideration.

In February 2010, the Board remanded the case for additional 
development, to include obtaining additional service treatment 
and Social Security Disability records and scheduling a VA 
orthopedic examination.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between the Veteran's lumbar spine disability and service. 
2.  The preponderance of the evidence shows no relationship 
between the Veteran's cervical spine disability and service.


CONCLUSIONS OF LAW

 1. The criteria for service connection of degenerative disc 
disease, multilevel disc bulges, and myofascial pain syndrome, 
lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection of degenerative disc 
disease, cervical spine, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters 
dated in 
April 2007.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and provided the Veteran the opportunity to give 
testimony before the Board.  The July 2010 examiner also provided 
opinions on the causes of the Veteran's neck and back 
disabilities and the etiology of the disabilities based on 
examination of the Veteran, the Veteran's reported history, and 
the entire claim file.  The July 2010 VA examination is deemed 
adequate for purposes of this appeal.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claim file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.




II.  Analysis

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, service connection may also be allowed on a presumptive 
basis for certain chronic disabilities, to include arthritis, if 
the disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a back and neck disability that 
were incurred in service.  Specifically, the Veteran contends 
that the back disability is the result of injuries he sustained 
(1) when he was kicked in the back during basic training , and/or 
(2) when he fell out of a hospital bed while hospitalized for an 
appendectomy at William Beaumont Hospital.  The Veteran is 
service-connected for a scar, status post appendectomy.  He 
contends that the neck disability is the result of injuries he 
sustained when a range finder hit him in the head/face while 
serving in Korea. 

The Board has considered whether presumptive service connection 
for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), 
arthritis is regarded as a chronic disease.  However, in order 
for the presumption to operate, such disease must become manifest 
to a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the 
evidence of record fails to establish any clinical manifestations 
of lumbar or cervical spine arthritis within the applicable time 
period, the criteria for presumptive service connection on the 
basis of a chronic disease have not been satisfied.

With respect to service connection on a nonpresumptive basis, the 
Veteran's June 1965 enlistment examination and May 1968 
separation examination disclose a normal clinical assessment of 
all systems.  In the medical history report accompanying the May 
1968 examination, the Veteran reported a history of wearing a 
brace or back support.  The clinician noted that the Veteran had 
been treated in 1968 for a low back strain.

A May 1967 dental record indicates that the Veteran was treated 
for a fractured front tooth.  A January 1968 medical record 
indicates that Veteran was treated for soft tissue swelling.  A 
February 1968 medical record indicates that the Veteran was 
treated at the orthopedic clinic and was prescribed physical 
therapy.  A February 1968 physical therapy record indicates that 
the Veteran reported occasional thoracolumbar pain.

An October 2007 VA treatment record indicates that the Veteran 
was diagnosed with cervical facet syndrome without myelopathy and 
myofascial pain syndrome.

An October 2007 VA examination report indicates that the Veteran 
complained of stiffness along with popping and pressure in his 
lumbar spine.  The stiffness was aggravated by repetitive 
flexion.  He related that he was working as a warehouseman and 
wore a back belt at work, and that co-workers helped him with any 
heavy lifting.  Upon physical examination, the physician's 
assistant noted no increased kyphosis, scoliosis, or loss of 
lordosis.  There were no visible or palpable spasms.  Range of 
motion was 18 degrees left lateral flexion, 10 degrees right 
lateral flexion, 16 degrees extension, 34 degrees rotation 
bilaterally, and 58 degrees forward flexion.  The Veteran 
complained of pain only with forward flexion.  Gait was normal.  
An MRI revealed mild disc bulges of the lumbar discs with no 
neural foramina narrowing.  X-rays revealed minimal degenerative 
changes.  The clinician diagnosed degenerative disk disease and 
multilevel disk bulges, lumbar spine, and myofascial pain 
syndrome.  He opined that the Veteran's back condition "is not a 
result of or caused by the condition he suffered while on active 
duty in the U.S. Army as documented in his service medical record 
in 1968."  He explained that the Veteran had no complaints of 
back pain until 37 years after service, and that his current 
disability was not diagnosed in 1968.

Private treatment records from an orthopedic surgeon indicate 
that the Veteran sought treatment in March 2008 for neck and low 
back pain.  The back pain reportedly started in 1965.  X-rays 
revealed mild degenerative osteophytosis with moderate facet 
arthrosis in the lower lumbar spine.  An MRI revealed mild 
degenerative changes. An EMG revealed right C6 radiculopathy in 
the right upper extremity, and right L4 (L3) radiculopathy in the 
right lower extremity.  The doctor diagnosed cervical and lumbar 
radiculopathy.

In a September 2008 letter, the Veteran's treating physician 
stated that the Veteran had been his patient for two years, and 
that he had provided a history of being kicked in the back during 
basic training with back pain "off and on" since that time.

In a September 2008 letter, the Veteran's orthopedic surgeon 
opined that "it is likely as not his condition of degenerative 
disk disease is a result of the injury sustained in 1968 while in 
the military."  The physician did not offer any rationale for 
this opinion.

An October 2008 VA treatment record indicates that the Veteran 
related being kicked in the back by another soldier during 
service.  An April 2009 VA treatment record indicates that the 
Veteran related falling out of bed while hospitalized for 
appendicitis during service.

A November 2008 lay statement from a friend states that the 
Veteran complained of neck and back pain after returning from 
service.  A November 2008 lay statement from the Veteran's wife 
states that the Veteran had lower back problems immediately after 
his discharge, and that these problems "have bothered him this 
last forty years we have been married."

In a statement dated May 2009, the Veteran provided the name of 
the soldier who allegedly kicked him in the back during basic 
training.  He also submitted a photograph of the soldier who 
allegedly dropped the range finder on his head.

During his January 2010 hearing, the Veteran testified that he 
received a back brace in February 1968, and that he complained 
about his back at the time of discharge.  He stated that he 
sought treatment for his back shortly after service, but could 
not afford to continue the treatment and self-medicated instead.  
The Veteran testified that he had no work-related injuries after 
service.  He further stated that his neck hurt after being hit 
with the range finder, "but then it just went away in time."  
Hearing Transcript at 12.  However, he testified that his neck 
started hurting again a few years after discharge.

Pursuant to the February 2010 Remand Order, the Veteran submitted 
to a VA orthopedic examination in July 2010.  With respect to the 
back claim, he reported being kicked in the back during training 
exercises in 1965; the Veteran identified the rib cage, which the 
examiner noted "is not in the low back."  He also reported 
falling out of a Stryker vehicle in 1966, and having appendectomy 
surgery in 1968.  The Veteran did not recall any problems from 
the surgery, but stated that "another patient told him that he 
fell out of bed."  The examiner noted that there was no record 
of these incidents in the STRs, but acknowledged that the Veteran 
had physical therapy for lower thoracic and upper lumbar pain in 
February 1968 due to "back syndrome."  The Veteran reportedly 
was treated after discharge in 1968 for back pain, but had no 
records because he could not remember the provider's name.  An 
MRI of the lumbar spine showed mild progression in previously 
visualized multilevel degenerative disc disease.  The examiner 
diagnosed mild degenerative changes of the lumbar spine.

With respect to the neck claim, the Veteran reported that a 40-45 
pound range finder he was working on fell and hit him on the left 
forehead.  The examiner noted that what the Veteran described 
"appears to relate to a blow to the area, instead of a heavy 
object falling directly on his head injuring his neck."  The 
examiner acknowledged that the Veteran was treated for a 
fractured tooth, but noted that there was no history of injury 
given.  The Veteran stated that he had no neck pain and was never 
treated during service for neck pain.  An MRI of the cervical 
spine showed multilevel cervical spondylosis, most pronounced at 
C6-C7, with moderate spinal canal stenosis and moderate right and 
mild left neural foraminal narrowing.  The examiner diagnosed 
degenerative disc disease of the cervical spine, mainly at C5-6 
and C6-7.

The examiner opined that degenerative disc disease of the lumbar 
spine was not caused by or a result of either a kicking injury or 
a fall from a hospital bed.  He noted that there was no mention 
of either incident in the STRs.  With respect to the kicking 
injury, the examiner noted that the injured area was in the rib 
area and not the lower back.  He further noted that the February 
1968 physical therapy was not "temporally related" to the 
claimed injury.  Furthermore, there were no follow up treatments 
to suggest a chronic disabling condition.  The examiner 
determined that by the Veteran's history, the kicking injury 
"appears to have been an isolated incident that resolved without 
further treatment."  With respect to the fall from the hospital 
bed, the examiner noted that the Veteran had no recall of this 
incident, but rather relied on what another patient had told him.  
There were no notations of a back injury before or after the 
operation.  The February 1968 physical therapy records were not 
temporally related to the November 1965 surgery.  The examiner 
acknowledged that the physical therapy records were temporally 
related to the separation examination, but noted that the 
physical therapy records only noted a "back syndrome."  
Furthermore, the Veteran did not check the back pain box on the 
accompanying medical history report, nor did he indicate a 
history of medical treatment.  The examiner also noted the lack 
of any continuing complaints or treatment for 40 years.  Finally, 
the examiner noted that there was no sign of old trauma, and that 
this condition was compatible with the Veteran's age.

The examiner further opined that degenerative disc disease of the 
cervical spine was not caused by or a result of being hit by a 
range finder.  He noted that there was no mention of this 
incident in the STRs, and that history provided by the Veteran 
was inconsistent with respect to the claimed injury.  First, the 
Veteran testified the range finder weighed 75-80 pounds, but 
during the examination he stated that it weighed 40-45 pounds.  
Second, the Veteran testified that the range finder left a bruise 
on his nose, but told the examiner that he was hit in the left 
side of the forehead.  The examiner also noted the lack of any 
continuing complaints or treatment for 40 years.  Finally, the 
examiner noted that there was no sign of old trauma, and that 
this condition was compatible with the Veteran's age.

The evidence as it stands is not at least equally-balanced in 
terms of whether either the lumbar or cervical spine disability 
is related to service.  The STRs are negative for any complaints 
or findings of a neck disability.  The "back syndrome" for 
which he was treated appears to have resolved in service, without 
notation of sequellae.  The Veteran's spine was clinically 
evaluated as normal during his separation examination.  While 
the Veteran has indicated that he has had continued back and neck 
pain since his injuries in service, the first indication of any 
treatment for the back and neck after service was not until 2007 
and 2008, respectively, which is approximately 40 years after the 
Veteran's discharge from service.  There is no medical evidence 
of continuity of symptomatology of these disabilities from 
service or during the more than 40 years before either of these 
disabilities was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The September 2008 private physician found that the Veteran's 
degenerative disc condition is related to service.  This opinion 
is not probative, however, as it provides no rationale.  A 
medical opinion that includes only data and conclusions is 
accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008). 

On the other hand, the July 2010 VA examiner found that neither 
the back or neck disability is related to any of the in-service 
injuries as described by the Veteran.  This opinion is more 
probative because the physician reviewed the pertinent background 
information, provided a rationale for his opinion, and is a 
board-certified orthopedic surgeon with over 35 years of 
experience.

The Veteran has asserted that he has suffered from neck and back 
pain since his service.  The very general January 2008 lay 
statement from the Veteran's wife and the even more general 
November 2008 lay statement from his high school "buddy" 
provide general support for his claim of back pain after service.  
However, as  laypersons, lacking in medical training and 
expertise, neither the Veteran nor his wife nor his buddy can 
provide a competent opinion on a matter as complex as the 
etiology of his current cervical and lumbar spine disabilities 
and their views are of no probative value.  And, even if their 
opinions were entitled to be accorded some probative value, they 
are far outweighed by the July 2010 opinion provided by the VA 
examiner who carefully reviewed the claim file, to include the 
STRs; noted that on discharge examination the Veteran reported a 
history of wearing a back brace but did not indicate any current 
back problems and the examining doctor did not find any current 
back problems; noted the absence of any documentation for the 
varying explanations provided by the Veteran regarding the source 
of his current disabilities; noted the Veteran's indication on 
physical examination that the injury claimed was to his ribs 
rather than his back; noted the absence of any documented 
diagnosis or treatment for the disabilities for almost 40 years; 
noted that, on physical examination, there was no evidence of old 
trauma; and concluded that the Veteran's lumbar and cervical 
spine disabilities were consistent with the Veteran's age and 
were not related to service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006). 

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved.  Service connection for lumbar and 
cervical spine disabilities is not warranted.





ORDER

Service connection for degenerative disc disease, multilevel disc 
bulges, and myofascial pain syndrome, lumbar spine, is denied.

Service connection for degenerative disc disease, cervical spine, 
is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


